COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              MICHAEL R. PLIUSKAITIS
                                                                                       MEMORANDUM OPINION*
              v.       Record No. 0423-13-4                                                PER CURIAM
                                                                                          OCTOBER 8, 2013
              TERESA M. PLIUSKAITIS


                                     FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                                            Arthur B. Vieregg, Judge Pro Tempore

                                 (Edward V. O’Connor, Jr., on brief), for appellant.

                                 (David L. Duff; The Duff Law Firm, on brief), for appellee.


                       Michael R. Pliuskaitis (husband) appeals a final decree of divorce. Husband argues that the

              trial court erred (1) by determining that husband “converted joint funds totaling $48,149.29 from the

              home equity line of credit and $3,000 from the joint savings account to personal use and not for a

              proper purpose”; (2) by including “the cost of the children’s health care when there was no evidence

              of any such cost presented and there was no evidence that it was reasonably available to either

              party”; (3) by imputing income to husband for the purpose of calculating child support; (4) by

              denying husband’s request for an award based on Teresa M. Pliuskaitis’ (wife) use of marital funds

              to pay her children’s college expenses; and (5) in its valuation of SNOWbird Aquatics, Inc.

              (“SNOW”). Upon reviewing the record and briefs of the parties, we conclude that this appeal is

              without merit. Accordingly, we summarily affirm the decision of the trial court. See Rule

              5A:27.




                       *
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

        In 1998, husband and wife decided to form a swim club in Loudoun County. On August

6, 1998, wife, with financial assistance from her father, incorporated SNOW. Wife was the sole

shareholder and director, and husband was the president. Wife managed SNOW’s business and

financial matters, while husband was responsible for swimming lessons, coaching, swim meet

scheduling, and leasing swim lanes.

        Husband and wife married on September 11, 1999. Two children were born of the

marriage.1

        During the marriage, SNOW grew in the number of swimmers and coaches. It operated

swim programs at two sites. Beginning in 2007, wife failed to pay SNOW’s federal and state

employee withholding taxes. Wife did not inform husband of the tax liability until October 31,

2010.

        In December 2010, husband learned that unbeknownst to him, wife paid $56,194.80

toward her children’s college expenses. Although wife’s former husband was responsible for

these expenses, wife paid them from marital funds.

        After learning of the tax liability and wife’s withdrawal of marital funds for the college

expenses, husband withdrew $48,149.29 from the parties’ home equity line of credit and $6,000

from the joint savings account and deposited the funds into his separate checking account.

        In August 2011, husband went to assist his mother, who lived in Canada and was

suffering from Alzheimer’s. He did not return until November 5 or 6, 2011. On November 7,

2011, SNOW placed husband on a leave of absence. On December 9, 2011, SNOW terminated

husband.




        1
            Wife also had children from a previous marriage.
                                                 -2-
       In early November 2011, wife filed a complaint for divorce, to which husband filed an

answer and counterclaim. Wife later filed an amended complaint, to which husband responded.

       On December 4 and 5, 2012, the parties presented their evidence and argument to the trial

court. On January 14, 2013, the trial court issued a letter opinion. It granted wife a divorce

based on the parties living separate and apart for more than one year. Furthermore, the trial court

made an equitable distribution award, denied spousal support to husband, calculated child

support, and denied each party’s request for attorney’s fees. The trial court entered a final order

on February 2, 2013. On February 6, 2013, husband filed a motion for reconsideration, which

was denied by the trial court on February 20, 2013. On February 22, 2013, husband filed a

second motion for reconsideration. On February 27, 2013, the trial court denied the second

motion for reconsideration because husband had no authority to file a second motion for

reconsideration. The trial court found that the second motion for reconsideration was “especially

inappropriate when filed without leave of court after a final order has been entered denying the

first motion for reconsideration.” This appeal followed.

                                           ANALYSIS

                                      Assignment of error 1

       Husband argues that the trial court erred in determining that he “converted joint funds

totaling $48,149.29 from the home equity line of credit and $3,000 from the joint savings

account to personal use and not for a proper purpose.”

       On appeal, “decisions concerning equitable distribution rest within the sound discretion

of the trial court and will not be reversed on appeal unless plainly wrong or unsupported by the

evidence.” McDavid v. McDavid, 19 Va. App. 406, 407-08, 451 S.E.2d 713, 715 (1994) (citing

Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396 S.E.2d 675, 678 (1990)).




                                                -3-
       The trial court concluded that the parties agreed to divorce in September 2010, and as a

result, husband retained an attorney. Subsequently, husband learned that wife had not paid the

payroll withholding taxes for SNOW and she paid $56,194.80 for her son’s college expenses on

behalf of her ex-husband. On December 7, 2010, husband withdrew $48,149.29 from the home

equity line of credit and $6,000 from the joint savings account. He deposited the funds into his

Middleburg Bank account.

       Wife filed a motion for an alternative valuation date. The trial court held that husband

had the burden of proving that the use of the marital funds was for a proper purpose, and

concluded that husband did not present any “persuasive” evidence at trial. Therefore, the trial

court granted wife’s motion for an alternative distribution date. The trial court awarded wife

$24,075, plus interest, for her share of the funds from the home equity line of credit, and $3,000,

plus interest, for her share of the funds from the savings account.

       On appeal, husband contends he offered evidence to prove that he used the funds for a

proper purpose. At trial, wife submitted an exhibit, which summarized the deposits and

withdrawals from husband’s Middleburg Bank account. Husband referred to this exhibit to

explain his use of the funds. He testified that he used some of the money for the parties’

contributions to a business entity, Loudoun Swim & Triathlon (LST), owned by the parties and

another individual. He also testified that he used some of the funds for home improvement

projects and closing costs for a house that the parties jointly owned. He further explained he

used some of the funds for SNOW operations and for coaching expenses or costs. While

husband testified about how the funds were used, he presented no documentation for these

expenditures.

       “Once the aggrieved spouse shows that marital funds were either withdrawn or used after

the breakdown, the burden rests with the party charged with dissipation to prove that the money

                                                -4-
was spent for a proper purpose.” Clements v. Clements, 10 Va. App. 580, 586, 397 S.E.2d 257,

261 (1990) (citations omitted). “If the party is unable to offer sufficient proof, the court must

value the property at a date other than the date of the evidentiary hearing so as to achieve an

equitable result.” Id. at 587, 397 S.E.2d at 261.

       The trial court held that husband did not use the funds for a proper purpose. The trial

court dismissed husband’s argument that some of the funds were used for LST. The trial court

held that husband’s “unauthorized investment of marital funds in the LST venture does not

constitute a proper purpose any more than his unauthorized use of such marital funds to gamble

at a casino to increase the family bank account would constitute a proper purpose.” By finding

those funds were not used for a proper purpose, the trial court implicitly found husband’s

explanation not credible.

       Based on the record, the trial court did not err in holding that husband failed to show that

he used the monies from the home equity line of credit and joint savings account for a proper

purpose.

                                       Assignment of error 2

       Husband argues that the trial court improperly included the cost of the children’s health

care into the child support calculations when there was no evidence of any such cost and there

was no evidence that health insurance was reasonably available to either party.

       In its letter opinion dated January 14, 2013, the trial court determined the presumptive

child support guidelines. It also stated the following:

                       In addition, the income and expense statements introduced
               into evidence do not reflect that either party has obtained health
               care policies covering the children. In accordance with Va. Code
               § 20-108.1.C [sic], [wife] is ordered to provide health care
               coverage for the parties’ children within 21 days. The amount of
               such insurance premiums shall be deemed a change of
               circumstances for which [husband’s] child support obligation may
               be increased in order that he pay a proportionate share of such
                                                -5-
                 health care consistent with the child support guidelines of Va.
                 Code § 20-108.2.

          The final decree indicates that wife obtained health insurance for the children, and

husband’s child support obligation included “an additional $209.89 representing his

proportionate share (42%) of [wife’s] monthly cost for providing health insurance coverage for

the parties’ children ($499.75).”

          On appeal, husband argues that the trial court should not have included the cost of the

children’s health insurance into the child support calculations without first receiving evidence of

that cost. However, when the trial court issued its letter opinion, it did not include the cost of the

children’s health insurance into the child support calculation. It calculated the amount of child

support, and then ordered wife to provide health insurance for the children.

          The trial court did not exceed its authority by ordering wife to provide health insurance

coverage for the children, as such authority is expressly provided by Code § 20-108.1(C), which

states:

                 In any proceeding under this title, Title 16.1, or Title 63.2 on the
                 issue of determining child support, the court shall have the
                 authority to order either party or both parties to provide health care
                 coverage or cash medical support, as defined in § 63.2-1900, or
                 both, for dependent children if reasonable under all the
                 circumstances and health care coverage for a spouse or former
                 spouse.

          Once wife obtained health insurance for the children, the cost was included in the final

decree. Code § 20-108.2(E) states:

                 Any costs for health care coverage as defined in § 63.2-1900 and
                 dental care coverage, when actually being paid by a parent or that
                 parent’s spouse, to the extent such costs are directly allocable to
                 the child or children, and which are the extra costs of covering the
                 child or children beyond whatever coverage the parent or that
                 parent’s spouse providing the coverage would otherwise have,
                 shall be added to the basic child support obligation.



                                                  -6-
       The trial court did not err in including the cost of the children’s health insurance into

husband’s child support obligation, as it was directly provided for by Code § 20-108.2(E).

                                      Assignment of error 3

       Husband argues that the trial court erred by improperly imputing income to him for child

support purposes. The evidence proved that husband earned $77,000 to $148,400 from 2006

until 2010 at SNOW. After he was terminated from SNOW, husband worked as a part-time

trainer, earning $2,150 per month, or $28,500 per year. In addition, with money borrowed from

his parents, husband purchased a franchise, Aqua-Tots, with plans to open a children’s

swimming lessons business.

       Based on the evidence, the trial court held that husband was voluntarily underemployed

and imputed income to him of $60,000 per year. The trial court noted that husband “voluntarily

opted to form a future business that may not commence operations until the fall of 2013” and

meanwhile, husband “failed diligently to seek full time employment that would afford him

income consistent with his earning capability.”

               In setting or modifying spousal support or child support, a court
               may impute income to a party voluntarily unemployed or
               underemployed. See Calvert v. Calvert, 18 Va. App. 781, 784, 447
S.E.2d 875, 876 (1994); Stubblebine v. Stubblebine, 22 Va. App.
703, 710, 473 S.E.2d 72, 75 (1996) (en banc). Whether a person is
               voluntarily unemployed or underemployed is a factual
               determination. In evaluating a request to impute income, the trial
               court must “consider the [parties’] earning capacity, financial
               resources, education and training, ability to secure such education
               and training, and other factors relevant to the equities of the
               parents and the children.” Niemiec v. Commonwealth, 27
Va. App. 446, 451, 499 S.E.2d 576, 579 (1998).

Blackburn v. Michael, 30 Va. App. 95, 102, 515 S.E.2d 780, 783-84 (1999).

       Husband contends the trial court based the imputed income amount on a job offer that he

received from Ottawa, Canada. At trial, husband testified that the only job offer he received was

as a swim coach for the University of Ottawa swim team and for a private club. On appeal,
                                                -7-
husband asserts that he did not take the job because he did not want to be so far away from his

children.2 In support of his argument, he relies on Broadhead v. Broadhead, 51 Va. App. 170,

655 S.E.2d 748 (2008), where this Court reversed the trial court and remanded the issue of

whether father was voluntarily underemployed. The Court held that

               the trial court failed to consider the other factors relevant to an
               analysis of whether father is voluntarily underemployed in his
               current position, particularly whether father’s efforts to find a
               position were reasonable and whether other positions in the
               Richmond area were available to father, utilizing his education and
               experience, at a pay level comparable to his former positions . . . .

Id. at 184-85, 655 S.E.2d at 754-55.

       Contrary to husband’s argument, the trial court specifically stated the “fact that that offer

[the job offer from Ottawa, Canada] and his imputed income are the same is coincidental.” The

trial court held that the imputed income amount was based on the evidence presented, including

husband’s “excellent credentials and experience as a swim coach; that he had played a significant

role in the formation of the SNOW program; and that he received compensation at SNOW well

in excess of $60,000/year.” The trial court further explained that it based its decision that

husband was underemployed on “his failure to present significant . . . effort to find a more

remunerative position than that of a part-time trainer; and that he sought fit to travel to Las

Vegas to meet his paramour and presumably to gamble.” The trial court also was concerned that

“instead of any significant evidence of seeking a more remunerative position, he [husband]

testified that he had devoted attention to pursuing a youth swimming center that would open next

year.” The trial court fully explained its rationale in imputing income to husband.




       2
         The trial court noted that husband testified that the job offer was “withdrawn because
his prospective employer learned he [husband] had earlier sued a swim club employer before he
came to the United States.”
                                                -8-
          Husband further argues that wife did not present any evidence of any availability of jobs

for husband. However, as the trial court noted, husband did not make any efforts to find

employment that more closely matched his earning capacity. Instead, he worked twenty hours

per week as a part-time trainer.

          Based on the evidence presented, the trial court did not err in imputing income of

$60,000 per year to husband.

                                        Assignment of error 4

          Husband argues that the trial court erred by denying his request for an award based on

wife’s use of marital funds to pay her son’s college expenses. Prior to September 2010, wife

paid her ex-husband’s share of $56,194.80 toward her son’s college expenses. Husband argues

that this payment should have been considered for equitable distribution purposes.

          Rule 5A:20(e) mandates that appellant’s opening brief include “[t]he standard of review

and the argument (including principles of law and authorities) relating to each assignment of

error.”

          Husband did not comply with Rule 5A:20(e) because his opening brief does not contain

any principles of law, or citation to legal authorities, or the record to fully develop his arguments.

          Husband has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992).

          We find that husband’s failure to comply with Rule 5A:20(e) is significant, so we will not

consider the fourth assignment of error. See Fadness v. Fadness, 52 Va. App. 833, 851, 667
S.E.2d 857, 866 (2008) (“If the parties believed that the circuit court erred, it was their duty to




                                                 -9-
present that error to us with legal authority to support their contention.”); Parks v. Parks, 52
Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                                       Assignment of error 5

       Husband argues that the trial court abused its discretion in valuing SNOW at $0. “As

‘[t]he value of property is an issue of fact, not of law,’ Howell v. Howell, 31 Va. App. 332, 340,

523 S.E.2d 514, 518 (2000), we are bound by this finding on appeal, unless it is plainly wrong or

without evidence to support it, Smith v. Board of Supervisors, 201 Va. 87, 91, 109 S.E.2d 501,

505 (1959).” Patel v. Patel, 61 Va. App. 714, 722, 740 S.E.2d 35, 39 (2013).

       Husband contends that SNOW increased in value during the marriage because of the

parties’ significant efforts. See Code § 20-107.3(A)(3). He asserts that he should not be

penalized because wife did not pay the payroll taxes.

       Each party presented expert witnesses to testify about the value of SNOW. Wife’s expert

valued SNOW at $0, whereas husband’s expert valued SNOW at $392,000. The trial court noted

that the difference between the values was that husband’s expert decided to “ignore the

cumulative IRS debt of $609,392.”

       A court may “choose among conflicting assessments of value as long as its

finding is supported by the evidence.” McDavid, 19 Va. App. at 413, 451 S.E.2d at 718.

       The trial court listed several reasons for why it accepted wife’s expert as opposed to

husband’s expert. The trial court held that wife’s expert’s “experience and credentials are

impressive,” while husband’s expert’s experience and credentials are “significantly less

impressive.” The trial court further noted that husband’s expert “merely attempted to criticize

[wife’s expert’s] valuation opinions.” Husband’s expert did not attempt to value SNOW, and the

trial court found “her opinion is questionable for that reasons [sic] alone.” The trial court also




                                                - 10 -
questioned the assumptions made by husband’s expert and her failure to consider SNOW’s

current situation, including the IRS debt.

       Based on the evidence, the trial court did not abuse its discretion in valuing SNOW at $0

because it found wife’s expert to be more credible than husband’s expert.

                                     Attorney’s fees and costs

       Wife asks this Court to award her attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Having reviewed

and considered the entire record in this case, we deny wife’s request for appellate attorney’s fees

and costs.

                                         CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                         Affirmed.




                                               - 11 -